ORDER
This matter have been duly presented pursuant to Rule 1:20-10(b), following the granting of a motion for discipline by consent in DRB 17-332 of MICHAEL AUGUSTINE AMATO of BRICK, who was admitted to the bar of this State in 1990;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.8(a)(entering into a prohibited business transaction with a client);
And the parties having agreed that respondent’s conduct violated RPC 1.8(a), and that said conduct warrants a reprimand or censure;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s unethical *168conduct and having granted the motion for discipline by consent in District Docket No. XIV-2016-0492E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20—16(e);
And good cause appearing;
It is ORDERED that MICHAEL AUGUSTINE AMATO of BRICK is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.